The period of suspension shall begin on November 1,1994 and end on December 31,1994.
Opinion of the Professional Conduct Board
This matter was presented to us by joint stipulation of the parties. The parties also appeared before us at a Rule 8(D) hearing on April 1,1994, to urge the recommended sanction of public reprimand.
We accept the parties stipulation of facts and conclude that respondent violated DR 1-102(A)(7) (engaging in conduct adversely reflecting upon fitness to practice law) by engaging in the use and cultivation of marijuana.
FACTS
Respondent, John R. Doherty, became a member of the California bar in 1979. In December of 1990, he joined the Vermont bar. He is presently a member of the firm of Medor, McCamley & Doherty, EC., in Rutland.
In September of 1992, pursuant to a search warrant, state and local police searched respondent’s home and seized marijuana, three marijuana plants and drug paraphernalia. The police found no evidence of the purchase, sale or distribution of marijuana at Mr. Doherty’s home. Respondent informed the Board that the marijuana was for his personal use, and we accept that statement as true.
Respondent was charged with a felony, the knowing and unlawful possession of marijuana in an amount consisting of more than two ounces. He pled guilty to one charge of cultivation of marijuana, in violation of 18 VSA. § 4230(a)(1), a misdemeanor. Respondent was given a one year deferred sentence with the require*632ments that he participate in substance abuse screening, counselling and treatment as directed by his probation officer and contribute $500 to the Manchester D.A.R.E. program (Drug Abuse Resistance Education).
CONCLUSIONS
We agree with the stipulation proposed by the parties that an attorney is expected to conform to the legal requirements of the legal system in which he practices. Engaging in the cultivation and use of illegal drugs is a serious violation of the laws of Vermont.
Although respondent possessed a sufficient amount of marijuana to constitute a felony under the laws of this state, he was convicted of a misdemeanor. By engaging in such conduct and being convicted of a criminal offense, respondent violated DR 1-102(A)(7).
We do not agree, however, with the parties proposed mitigating factors. The only mitigating factors which we conclude are present here are an absence of a prior disciplinary record and a cooperative attitude toward the disciplinary proceedings.
We reject the parties’ recommendations that three other mitigating factors are also present. First, because respondent received only a deferred sentence, we do not find that there has been the imposition of other penalties of such significance to amount to a mitigating factor. Second, based upon respondent’s statements to the Board and his general demeanor, we cannot find that respondent appreciates the seriousness of his conduct or is remorseful for engaging in a serious violation of the criminal laws. Third, the rendering of legal services pro bono is not a mitigating factor under the ABA Standards and will not be considered one here.
In aggravation, we find that respondent has substantial experience in the practice of law.
In recommending an appropriate sanction to the Supreme Court, we are guided by the Court’s decision in In re Berk, 157 Vt. 524, 602 A.2d 946 (1991), and with our previous experience in that case as well as the companion case of In re Mayer, 159 Vt. 621, 617 A.2d 153 (1992) (mem.). In Berk, respondent was suspended for six months after his arrest in New Jersey for attempting to purchase between six and seven grams of cocaine. Criminal charges were dismissed after Mr. Berk successfully completed a pretrial diversion program. Prior to his arrest in New Jersey, Mr. Berk had purchased cocaine on at least three other occasions, each time collecting money from friends and sharing the cocaine purchased with them. At the time of the New Jersey arrest, Mr. Berk met with the cocaine supplier, who sought his legal advice on a pending drug charge. Although Mr. Berk declined to represent the supplier, he did discuss his case with him in general terms.
Although certainly serious, we consider the crime here of cultivation of three plants in respondent’s own vegetable garden to be materially different from the conduct in Berk for a number of reasons: First, respondent here was not, as in Berk or Mayer, involved with the more dangerous drug of cocaine. In both state and federal courts nationwide, cocaine possession, manufacturing, and/or sale is uniformly treated far more harshly than similar activity involving marijuana. Second, respondent here did not, as in Berk, engage in a criminal conspiracy with others who knew him to be a lawyer and who had sought his legal advice. Third, and, most importantly, respondent here was not, as in Berk, involved in soliciting others to purchase illegal drugs or in distributing illegal drugs to others.
While we are mindful of the dissenting opinion’s concern that the amount of marijuana cultivated classified respondent’s acts here as felonious, we are also mindful that the legislative intent in that classification was to punish those in the business of distributing marijuana to others. The *633evidence here supports our belief that respondent was using the marijuana for purely personal consumption. The number of plants and the absence of any of the typical indicia of drug trafficking (e.g., scales, lists of suppliers and/or customers, etc.) confirms such a finding.
Other jurisdictions have taken a variety of approaches in this matter. We note that sanctions of public reprimand have been imposed in several cases involving misdemeanor convictions for possession of marijuana. See In re Roche, 540 N.E.2d 36 (Ind. 1989); In re Turner, 463 N.E.2d 477 (Ind. 1984); In re Higgins, 480 N.Y.S.2d 257 (App. Div. 1984); In re Echevarria, 574 A.2d 991 (N.J. 1990); see also In re Anonymous Member of the South Carolina Bar, 360 S.E.2d 322 (S.C. 1987) (private admonition), and In re Director, 442 N.Y.S.2d 553 (App. Div. 1981) (public censure for misdemeanor sale of marijuana). While similar conduct has also resulted in suspension in some jurisdictions, see, e.g., State ex rel. Oklahoma Bar Ass’n v. Denton, 598 B2d 663 (Okla. 1979); State ex rel. Oklahoma Bar Ass’n v. Thompson, 781 P.2d 824 (Okla. 1989); and Florida Bar v. Schram, 355 So. 2d 788 (Fla. 1978), we find, under the circumstances presented here, that public reprimand reflects a more measured and appropriate response.
Given the results reached in Mayer and Berk, which involved more serious criminal activity than engaged in here, we feel that it would be appropriate for the Supreme Court to publicly reprimand respondent with the added condition that respondent be placed on probation with the condition that he successfully complete his court-imposed conditions of probation.